Case 7:19-cv-10860-KMK Document 5 Filed 02/16/20 Page 1 of 2

__________ Sheehan & Associates, P.C... 505 Northern Blvd Ste 311, Great Neck NY 11021-5101
tel. 516.303.0552 — fax 516.234.7800
spencer@spencersheehan.com

 

February 16, 2020
District Judge Kenneth M. Karas EM O _ N DOR a
United States District Court = :
Southern District of New York M - ~
300 Quarropas Street
White Plains, NY 10601
Re: 7:19-cv-10860-KMK
Richardson v. Mars, Incorporated

 

Dear District Judge Karas:

This office represents the plaintiff. In accordance with your Honor's Individual Rules of
Practice ("Individual Rules"), plaintiff requests an extension of the date by which service is
required to be proved. Fed. R. Civ. P. 4(m) (allowing 90 days for defendant to be served); Fed. R.
Civ. P. 6(a)(1}(A)-(B) (excluding the date triggering the period and counting intermediate
weekends).

The original date by which service is required to be proved is Friday, February 21, 2020.
There have no previous requests for extension of this date. No prior requests were granted or
denied.

This action was filed on November 23, 2019. On December 3, 2019, plaintiff mailed “a
copy of the complaint, 2 copies of the waiver form appended to this Rule 4, and a prepaid means
for returning the form” to defendant’s registered agent as indicated on the summons. Defendant
has not provided a signed waiver as of this letter,

However, the undersigned spoke with an attorney for defendant last week and I issued an
updated waiver of service. Opposing counsel stated that they were occupied and/or traveling and
would be in contact with me this coming week. I expect to receive a signed waiver prior to the
deadline for plaintiff to prove service. However, erring on the side of caution, plaintiff requests
an extension of this deadline by 30 days until March 23, 2020. Plaintiff expects a waiver of service
will be filed before this date. The adversary has not consented because there has not been the

opportunity to speak about this issue yet.
Respectfully submitted,

/s/Spencer Sheehan

Granted Spencer Sheehan
S ordoud:

3
2/1/2020

 
Case 7:19-cv-10860-KMK Document5 Filed 02/16/20 Page 2 of 2

 

Certificate of Service

I certify that on February 16, 2020, I served or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

CM/ECF _ First-Class Mail Email
Defendant’s Counsel x LC O

Plaintiffs Counsel LC] CI bd

/s/ Spencer Sheehan
Spencer Sheehan

 
